DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claims 7-10 are cancelled as they are withdrawn and the limitations are specific to a non-elected embodiment.
7.-10.	(cancelled)
Election/Restrictions
Claims 11-15 are rejoined as the claims have been amended such that they are re-directed to the elected subject matter of Fig. 2.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an apparatus and method for reducing surgical smoke/removing gas comprising a first wall circumscribing a cavity and a concentrically spaced apart second wall circumscribing a channel defined by a gap between the first wall and the second wall, the cavity operable to allow a flow of gas to pass from a gasket and out an exit port, a first plate disposed within the cavity on an interior surface of the first wall, the first plate operable to maintain an electric charge and to electrically charge a flow of gas, and a second plate disposed in the channel operable to maintain an electric charge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783